Citation Nr: 0203750	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-03 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1968.  He died in June 1997; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

With regard to the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, the Board notes 
that as the veteran was not rated totally disabled by VA for 
a continuous period of at least ten years prior to death or 
at least five years from the veteran's release from active 
duty.  Consequently, this § 1318 claim is subject to a 
temporary stay of processing.  National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veteran's Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  Therefore, the Board is 
precluded from rendering a decision on this issue until the 
stay is lifted.


REMAND

As for the application to reopen a claim of service 
connection for the cause of the veteran's death, the Board 
notes that the claims file includes a July 1999 release form 
and an October 1999 handwritten note indicating that the 
appellant had submitted certain private medical records 
concerning the veteran's medical condition to a VA medical 
facility at Fort Sill, Oklahoma.  It appears that the records 
were at some point forwarded to the RO.  Nevertheless, such 
records have not been included in the claims file; nor have 
they been returned to the appellant as she requested.  
Despite the appellant's inquiries regarding these records, it 
does not appear that the RO has attempted to locate the 
records and associate them with the claims file, or return 
them to the appellant.  These records, if they exist, and 
were previously submitted as claimed by the appellant, must 
be considered in the adjudication of her claim.  Because it 
does not appear that the RO has attempted to locate the 
records, a search must be undertaken at the RO and at any 
other location where the RO believes the records might be.

Additionally, it should be pointed out that the record shows 
that, by an August 1997 rating decision, the RO denied the 
appellant's initial claim of service connection for the cause 
of the veteran's death.  The appellant was advised of the 
RO's decision by an August l997 letter.  She did not appeal.  
Because she did not appeal, that decision is final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  

The Board notes that, in its February 2000 rating decision, 
the RO characterized the issue as service connection for the 
cause of the veteran's death.  As the RO issued a prior final 
rating decision in August 1997, the issue must now be 
characterized as an application to reopen a previously denied 
claim.  38 U.S.C.A. § 5108 (West 1991).  Therefore, the RO 
should re-adjudicate this issue as a claim to reopen.  This 
is required in part because a previously denied claim can be 
reopened only if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  (The Board must address 
the issue of whether new and material evidence has been 
submitted because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).)  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001). 

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  VA has since issued regulations 
consistent with this law.  See 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, this law 
and its implementing regulations include a duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to make reasonable 
efforts to obtain such evidence.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

The new law contains a number of sections, including a 
section that revises and expands the duty to assist found in 
38 U.S.C.A. § 5107(a) (West 1991) and is found at 38 U.S.C.A. 
§ 5103A (West Supp. 2001) under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A (West Supp. 2001) (emphasis 
added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are found at 38 U.S.C.A. § 5102 and § 5103 
(West Supp. 2001), that do not appear to fall within the 
ambit of new § 5103A(f).  Subsection (b) of new § 5102 
provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty-to-assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett, supra.  On the 
other hand, the new law seems to suggest that some limited 
duties devolve on VA even in the context of an application to 
reopen, since the language of the new § 5103A(f) seems to 
apply only to the new duty-to-assist section itself.  
"[W]here Congress includes particular language in one 
section of a statute but omits it in another section of the 
same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
556 (1994), quoting Russello v. United States, 464 U.S. 16, 
23 (1983) (internal quotation marks omitted).  

The reference to new § 5103A in the language of new § 5103(a) 
quoted above is problematical, but could be construed as 
merely requiring the Secretary to inform a claimant who is 
attempting to reopen that the duty to assist under new 
§ 5103A does not apply until the claimant submits new and 
material evidence.  However, the Secretary would still have 
the duty under new § 5103(a) to notify the claimant of "any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim."  Cf. Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992) (claimant was prevented from presenting new and 
material evidence by VA's failure to assist in developing a 
"prospective reopened claim" for service-connected 
disability).  A statute must be construed, if at all 
possible, to give effect and meaning to all its terms and to 
avoid rendering any portions meaningless or superfluous.  
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  For 
that reason, the fact that the term "claimant" is broadly 
defined in new 38 U.S.C.A. § 5100 (West Supp. 2001) to 
seemingly include those filing applications to reopen does 
not change the conclusion herein that the duty-to-assist 
provisions of new § 5103A do not apply to applications to 
reopen.  If the duty-to-assist provisions of new § 5103A were 
held to apply even to such applications, the prohibition set 
forth in new § 5103A(f) would be superfluous.  Since the 
provision restates existing law with respect to applications 
to reopen, there would be no need to include the provision in 
the new law unless Congress intended to apply it to the new § 
5103A duty-to-assist provisions.  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, further action is required.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the claims file and 
ensure that all notification action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  The 
RO should undertake reasonable steps to 
inform the appellant of "any 
information, and any medical or lay 
evidence, not previously provided to [VA] 
that is necessary to substantiate" her 
application to reopen the previously and 
finally denied claim of entitlement to 
service connection for the cause of the 
veteran's death.  The appellant should be 
given an opportunity to supplement the 
record.  

2.  The RO should attempt to locate the 
records identified by the appellant in 
1999 as having been submitted to VA.  The 
RO, any VA facility at Ft. Sill, and 
other possible locations should be 
searched.  Any records found should be 
associated with the claims file and 
copies should be provided to the 
appellant.  If records are not located, 
the RO should document its efforts to 
locate them and inform the appellant.  

3.  After the appellant is given 
opportunity to submit additional 
evidence, and a search is made for the 
previously submitted records, if evidence 
is received that is found to be new and 
material under 38 C.F.R. § 3.156(a) with 
respect to the issue now on appeal, the 
RO should reopen the claim.  Following 
any further indicated development 
consistent with the Veterans Claims 
Assistance Act of 2000, the RO should 
adjudicate any reopened claim on a de 
novo basis without regard to the finality 
of any prior determination.  In so doing, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be issued to 
the appellant and her representative, and 
they should be provided with an 
appropriate opportunity to respond.  The 
SSOC should specifically refer to the 
provisions of 38 C.F.R. § 3.156(a) 
(2000).

The appellant and her representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the appellant until she 
receives further notice, but she may submit additional 
evidence and argument.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

